Citation Nr: 1520502	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 027	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active duty for training from April 1982 to July 1982 and active duty from January 1991 to March 1991, with additional service in the Michigan Army National Guard and the United States Army Reserve.  He died on December [redacted], 2009.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The claims file was then transferred to the Detroit, Michigan RO.   

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran died on December [redacted], 2009.  The appellant incurred costs of $841.20 related to the Veteran's final disposition, and asserts that she is entitled to reimbursement of her costs.

The Veteran was not service connected for any disability during his lifetime; thus, the laws and regulations pertinent to burial benefits for service-connected deaths are not applicable.  However, at the time of his death, claims for service connection for lung cancer and diabetes were pending and unadjudicated.  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  See 79 Fed. 32653-662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  

Under both the former and the revised regulations, entitlement to nonservice-connected burial benefits is warranted where the Veteran had an original claim for compensation pending at the time of his death, if there is sufficient evidence of record to support an award of compensation prior to the date of his death.  38 C.F.R. § 3.1600(b) (2013); 38 C.F.R. § 3.1705(b)(i) (2014).  

Such evidence includes evidence in VA's possession on or before the date of Veteran's death, even if such evidence was not part of the VA claims file on or before the date of death.  38 C.F.R. § 3.1705(c); 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Evidence that has been deemed to be constructively in VA's possession at the date of a veteran's death includes service treatment records and reports of VA treatment.  Hayes, 4 Vet. App. at 360-61 (1993).  

The service treatment records of record are not complete.  There are no records from his 1991 period of active duty; in addition, there is only one Reserve record dated after 1999, even though the Veteran served in the Army Reserve until 2003.  There are also no VA treatment records dated prior to 2009.  

These potentially available service treatment records and VA records are considered constructively in VA's possession at the time of the Veteran's death for this claim.  As they are potentially relevant to the issue of whether the Veteran could have prevailed on his claims for service connection for diabetes and lung cancer, they must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's available service treatment records from his 1991 period of active duty, as well as all available service records from his period of service with the Army Reserve.  Specific requests should be made for Veteran's 2003 separation examination from the Army Reserve, as well as all Reserve records dated since 1999.  All appropriate agencies must be contacted in an effort to locate the missing service records.  All efforts to locate the Veteran's records must be documented in the file.  

2.  Obtain all VA treatment records prior to 2009.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

